Citation Nr: 0903379	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-31 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 10, 1978 to May 25, 1978.  He had subsequent service 
with the National Guard until July 1996.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the RO.  

In an October 2007 decision, the Board denied the claim of 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  The appellant appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In a September 2008 Order, the Court granted the parties' 
Joint Motion for Remand, vacating the October 2007 decision 
and returning the matter to the Board for further appellate 
action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

In the September 2008 Joint Motion for Remand, the parties 
stated that the Board had not provided an adequate statement 
of reasons and bases with regard to certain clinical findings 
in the appellant's private medical records as well as its 
determination regarding the appellant's status during periods 
of his National Guard service.  In order to address these 
matters, the Board finds that a remand is necessary.  

Additionally, the Board notes that in a July 2008 statement 
to the Winston-Salem, North Carolina RO, the appellant's 
attorney indicated that she was enclosing medical records 
from Tideland Mental Health Center, North Carolina Department 
of Health and Human Services, Washington Family Medical 
Center, and Beaufort Mental Health Services, and asked that 
these records be associated with the appellant's claims 
folder.  However, it does not appear that the cited records 
have been included with the appellant's file.  Hence, they 
must be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to enquest that the appellant resubmit 
the records from Tideland Mental Health 
Center, North Carolina Department of 
Health and Human Services, Washington 
Family Medical Center, and Beaufort 
Mental Health Services that were mailed 
to the RO in July 2008 and associate them 
with the claims file.  

2.  The should then take appropriate 
steps to contact the appellant and to ask 
him to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for a psychiatric disability since 
October 2007.  After securing any 
appropriate consent from the appellant, 
VA must obtain any such treatment records 
that have not previously been associated 
with the appellant's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
appellant, it must inform him of this and 
request him to provide copies of the 
outstanding medical records.  

3.  Based on the service personnel 
records, the RO should identify and list 
any periods of active duty and all 
periods of active duty for training for 
the appellant's service with the National 
Guard.  The list should clearly denote 
the appellant's status for each relevant 
period, including during any period(s) of 
service in Italy, and should be placed in 
the appellant's claims file.  

4.  After the above has been 
accomplished, the appellant should be 
scheduled for a VA psychiatric 
examination.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  After a thorough examination 
and a complete review of the file, 
particularly the listing of the 
appellant's all periods of active service 
or inactive duty for training, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the appellant's acquired psychiatric 
disorder was initially manifested during 
a period of active service or active duty 
for training.  If the records indicate 
that the appellant's psychiatric disorder 
existed prior to any period(s) of active 
duty or active duty for training, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability was permanently 
increased beyond the normal progression 
of the disease during a particular period 
of active service or active duty for 
training.  An explanation for the 
opinions rendered should be provided.  

5.  The RO should notify the appellant 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the appellant does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  After undertaking all indicated 
action, the RO should readjudicate the 
appellant's claim of service connection 
for an acquired psychiatric disorder, to 
include schizophrenia in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative must be 
provided with a Supplemental Statement of 
the Case, and given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

